People v Bedeau (2015 NY Slip Op 04858)





People v Bedeau


2015 NY Slip Op 04858


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-00782
 (Ind. No. 4940/10)

[*1]The People of the State of New York, respondent, 
vCarl Bedeau, appellant.


Seymour W. James, Jr., New York, N.Y. (William B. Carney of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Victor Barall of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered January 8, 2013, convicting him of assault in the second degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court's handling of certain jury notes violated the procedure set forth by the Court of Appeals in People v O'Rama (78 NY2d 270, 277-278) is unpreserved for appellate review (see CPL 470.05[2]; People v Ramirez, 15 NY3d 824, 826), and we decline to reach the contention in the exercise of our interest of justice jurisdiction. Since the jury merely requested readbacks of the elements of the charged offenses, and defense counsel had notice of the contents of the notes before the Supreme Court gave its formal responses, the alleged errors did not constitute mode of proceedings errors that would obviate the preservation requirement (see People v Alcide, 21 NY3d 687, 692; People v Ramirez, 15 NY3d at 826; People v Santiago, 117 AD3d 759; People v Woodrow, 89 AD3d 1158, 1160).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., HALL, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court